Citation Nr: 9927997	
Decision Date: 09/28/99    Archive Date: 10/05/99

DOCKET NO.  89-12 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
the residuals of right knee trauma.

2.  Entitlement to an evaluation in excess of 20 percent for 
the residuals of left knee trauma.


REPRESENTATION

Appellant represented by:	


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1977 to December 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) by order of a United States Court of Appeals for 
Veterans Claims (Court) opinion dated July 21, 1998, which 
vacated an October 1997 Board decision as to these issues and 
remanded the matters for further development.

In November 1998 the Board remanded the case to the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Newark, New Jersey.


REMAND

In its July 1998 order the Court granted a motion to vacate 
and remand as to the issues of entitlement to compensable 
ratings for the residuals of right and left knee trauma.  The 
motion to remand noted the July 1993 VA examination failed to 
adequately address the degree of functional loss due to pain 
as required in DeLuca v. Brown, 8 Vet. App. 202, 204-06 
(1995).  It also noted that as the VA examination was over 4 
years old at the time of the Board's decision the duty to 
assist required a thorough and "contemporaneous" medical 
examination.  See Green v. Derwinski, 1 Vet. App. 121 (1991); 
Procelle v. Derwinski, 2 Vet. App. 629 (1992).

In a November 1998 remand order the Board, inter alia, 
instructed the RO to schedule the veteran for an orthopedic 
examination to determine the current nature and extent of his 
service-connected right and left knee disabilities.  The 
examiner was requested to provide information, including x-
rays and complete active and passive range of motion testing.  
Subsequently, the veteran underwent an orthopedic examination 
which provided an assessment of functional loss but did not 
include an x-ray examination or report the findings of active 
and passive range of motion testing.  

The Board is obligated by law to ensure that the RO complies 
with its directives, as well as those of the Court.  The 
Court has held that where the remand orders of the Board or 
the Court are not complied with, the Board errs in failing to 
insure compliance.  See Stegall v. West, 11 Vet. App. 268 
(1998).  Therefore, the Board finds additional development is 
required prior to appellate review.

Accordingly, the case is remanded to the RO for the 
following:

1.  The veteran and his representative 
should be permitted to submit additional 
evidence pertinent to the issues on 
appeal.

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
current nature and extent of his service-
connected right and left knee 
disabilities.  The claims folder and a 
copy of this remand must be made 
available to and reviewed by the examiner 
prior to conduction and completion of the 
examination.  

(1)  The examination must include x-rays 
and complete active and passive range of 
motion testing.  Findings should be 
included in the examination report.

(2)  The examiner should specify any 
anatomical damage, and describe any 
functional loss, including the inability 
to perform normal working movements with 
normal excursion, strength, speed, 
coordination, and endurance.  The 
examiner should specify any functional 
loss due to pain or weakness, and 
document all objective evidence of those 
symptoms.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59 (1998).

(3)  The examiner should provide an 
opinion on the degree of any functional 
loss likely to result from a flare-up of 
symptoms or on extended use and to not 
limit an evaluation of disability to a 
point in time when the symptoms are 
quiescent.  The examiner should also 
document, to the extent possible, the 
frequency and duration of exacerbations 
of symptoms.  

3.  Thereafter, the RO should review the 
claims file to ensure that the above 
requested development has been completed 
in full.  In particular, the RO should 
ensure that the requested examination and 
required opinions are responsive to and 
in compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.

4.  After undertaking any development 
deemed appropriate in addition to that 
requested above, the RO should re-
adjudicate the issues on appeal, 
considering all applicable laws and 
regulations.  

If diagnoses of arthritis of the knees 
are confirmed by x-ray examination the RO 
must consider whether entitlement to a 
separate disability rating is warranted.  
See Esteban v. Brown, 6 Vet. App. 259, 
261-262 (1994); see also VAOPGCPREC 23-
97.

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO; however, the veteran is advised 
that failure to cooperate by reporting for examinations may 
result in the denial of the claim.  38 C.F.R. § 3.655 (1998).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).








